Case: 16-16807   Date Filed: 09/05/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16807
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cr-20846-JAL-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JEREMY L. ADDISON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 5, 2017)

Before ED CARNES, Chief Judge, HULL, and WILSON, Circuit Judges.

PER CURIAM:
               Case: 16-16807     Date Filed: 09/05/2017    Page: 2 of 5


      Jeremy Lorenzo Addison pleaded guilty to forcibly assaulting a federal

officer, in violation of 18 U.S.C. § 111(a)(1) and (b), and was sentenced to 204

months imprisonment. He appeals his sentence, contending that it is procedurally

and substantively unreasonable.

      Addison’s base offense level under the United States Sentencing Guidelines

was 14. U.S.S.G. § 2A2.2(a) (2015). He received a 3-level enhancement because

the victim sustained bodily injury, id. § 2A2.2(b)(3)(A), a two-level enhancement

because he was convicted under 18 U.S.C. § 111(b), id. § 2A2.2(b)(7), and a 6-

level enhancement because he knew that the victim was a prison official and

assaulted him while in custody, id. § 3A1.2(c)(2). Those enhancements yielded a

total offense level of 25. Addison also had an extensive criminal history, including

seven batteries against law enforcement officers, which resulted in a criminal

history category of VI. Based on an offense level of 25 and criminal history

category of VI, Addison’s guidelines range was 110 to 137 months imprisonment.

      The government moved for an upward variance based on Addison’s criminal

record, history of violence, and multiple death threats to federal officials, one of

which he made to an Assistant United States Attorney while awaiting sentencing in

this case. At sentencing, Addison contended that a guidelines sentence was

appropriate in light of his troubled childhood and history of mental illness. The

district court found that the seriousness of the offense, the need to protect the


                                           2
                 Case: 16-16807    Date Filed: 09/05/2017   Page: 3 of 5


public, and Addison’s history and characteristics warranted a 204 month

sentence — a variance of 67 months over the high end of Addison’s guidelines

range.

         We review only for an abuse of discretion the reasonableness of a sentence.

United States v. Irey, 612 F.3d 1160, 1188–89 (11th Cir. 2010) (en banc). “The

party challenging the sentence bears the burden to show it is unreasonable in light

of the record and the [18 U.S.C.] § 3553(a) factors.” United States v. Tome, 611

F.3d 1371, 1378 (11th Cir. 2010).

         Addison first contends that his sentence is procedurally unreasonable

because the district court failed to sufficiently justify the upward variance. We

disagree. When a district court imposes a sentence outside the guidelines range, its

justification must be “sufficiently compelling to support the degree of the

variance.” Gall v. United States, 552 U.S. 38, 50, 128 S. Ct. 586, 597 (2007). We

have held that a “major variance” outside the guidelines range “require[s] a more

significant justification than a minor one.” Irey, 612 F.3d at 1196. Such a

sentence is procedurally reasonable, however, as long as the record shows that the

district court “listened to the evidence and arguments and was aware of the various

factors the defendant put forward for a lesser sentence.” Id. at 1195.

         The record shows that the district court not only listened to the evidence and

arguments, but also discussed at length the reasons supporting an upward variance.


                                            3
               Case: 16-16807     Date Filed: 09/05/2017     Page: 4 of 5


It described, among other things, the nature of the offense and Addison’s specific

history and characteristics. Its reasoning comprised ten pages of the sentence

hearing transcript. That was more than enough. See id. Although Addison asserts

that the district court merely recited the § 3553(a) factors, “the district court is not

required . . . to discuss each of the § 3553(a) factors.” United States v. Sanchez,

586 F.3d 918, 936 (11th Cir. 2009). Addison’s sentence is procedurally

reasonable.

      Addison next contends that his sentence is substantively unreasonable. He

argues that the district court gave short shrift to his specific history and

characteristics. Under the abuse of discretion standard, we will affirm a sentence

unless the district court “committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences.” Irey, 612 F.3d at 1190.

      The record shows that the district court considered Addison’s troubled

childhood and history of mental illness among other factors, including the need to

protect the public and his extensive criminal history, which included seven

convictions for battery on a detention officer, a conviction for aggravated assault

with a deadly weapon, and a conviction for threatening to kill the President and a

Secret Service agent. Our task is not to reweigh the § 3553(a) factors but to




                                            4
              Case: 16-16807     Date Filed: 09/05/2017    Page: 5 of 5


determine whether the district court abused its discretion. See id. at 1188–89. It

did not.

      Finally, Addison argues that the district court should not have considered the

facts supporting his several guidelines enhancements when deciding whether to

vary upwards from the guidelines range. But our precedent permitted the district

court to do precisely that. United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010) (“[A] district court can rely on factors in imposing a variance that it

ha[s] already considered in imposing an enhancement.”). Addison’s sentence is

substantively reasonable.

      AFFIRMED.




                                           5